O’Donnell, J.,
concurring in judgment only.
{¶ 23} While I concur with the majority in judgment, I write separately to highlight that our decision today does nothing more than restate the law that has applied to employer appeals from workers’ compensation awards for several years.
{¶ 24} The issue arises because it is the obligation of the employee to file a complaint after an employer files a notice of appeal with the common pleas court from an adverse administrative ruling. Although the employer is the appellant, the employee has the obligation to file the complaint. The single legal issue here concerns whether the employer is entitled to judgment on the pleadings when the employee voluntarily dismisses the complaint and fails to refile it within the appropriate time period of the saving statute, R.C. 2305.19.
{¶ 25} In 1980, we decided Zuljevic v. Midland-Ross Corp. (1980), 62 Ohio St.2d 116, 16 O.O.3d 140, 403 N.E.2d 986, in which we stated that when an employer appeals an unfavorable administrative decision to the common pleas *539court, the claimant must re-establish his workers’ compensation claim in that court even though the claimant previously satisfied a similar burden at the administrative level.
{¶ 26} Moreover, we previously addressed this issue in Kaiser v. Ameritemps, Inc. (1999), 84 Ohio St.3d 411, 415, 704 N.E.2d 1212, a case recognizing an employee’s right to voluntarily dismiss an employer’s appeal to the court of common pleas. There, we noted:
{¶ 27} “Furthermore, an employee cannot perpetually delay refiling after a voluntary dismissal because the saving statute, R.C. 2305.19, precludes claims refiled beyond a year from the time of the dismissal of the original complaint. Lewis v. Connor (1985), 21 Ohio St.3d 1, 21 OBR 266, 487 N.E.2d 285; Ross v. Wolf Envelope Co. (Aug. 2, 1990), Cuyahoga App. No. 57015, unreported, 1990 WL 109082. If an employee does not refile his complaint within a year’s time, he can no longer prove his entitlement to participate in the workers’ compensation system. Rice v. Stouffer Foods Corp. (Nov. 6, 1997), Cuyahoga App. No. 72515, unreported, 1997 WL 691156. The voluntary dismissal of the claimant’s complaint does not affect the employer’s notice of appeal, which remains pending until the refiling of claimant’s complaint.”
{¶ 28} Similarly, in Smith v. Continental Airlines, Inc., Cuyahoga App. No. 81010, 2002-Ohio-4181, ¶ 21, a case addressing the issue before us now, the Eighth District Court of Appeals stated: “[W]e conclude that the trial court retained jurisdiction over [the employer’s] notice of appeal, and the court therefore erred in not granting its motion for judgment on the pleadings when [the employee] failed to refile his complaint within the one-year period described in R.C. 2305.19.”
{¶ 29} Thus, based on our prior decisions as well as those of appellate courts, Ohio law is settled with respect to this issue. Though the situation is confusing, and perhaps frustrating for employers, the General Assembly could correct it if it chose to do so. It could simply direct the employer in an employer appeal to file the complaint in common pleas court and still keep the burden of proof and the burden of going forward with evidence on the claimant. Although that procedure would be awkward, I believe the litigants would adjust. Courts frequently encounter this dynamic in the criminal context in suppression hearings. There, the state maintains the burden of going forward with the evidence and establishing admissibility, despite the fact that the defendant has filed the motion to suppress. See, e.g. Xenia v. Wallace (1988), 37 Ohio St.3d 216, 524 N.E.2d 889. There is no reason to suggest that such a system would not be feasible in this situation as well, if the legislature so prescribed.
{¶ 30} For the reasons stated herein, I concur in judgment only.
Clements, Mahin & Cohen, Co., L.P.A., and Edward N. Cohen, for appellee Bonnie R. Fowee.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, and Elise W. Porter and Dianna K. Bond, Assistant Attorneys General, for appellee William Mabe, Administrator of Workers’ Compensation.
Graydon, Head & Ritchey, L.L.P., and Amy Lippert, for appellant.